         Case 1:20-cv-01275-CKK Document 15 Filed 04/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 DAVID CODREA,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )        Civil Action No. 20-1275 (CKK)
                                                   )
 DEPARTMENT OF JUSTICE,                            )
                                                   )
                Defendant.                         )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s August 11, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       On May 14, 2020, Plaintiff David Codrea (“Plaintiff”) sued the Department of Justice (the

“Department”), alleging the Department is unlawfully withholding records responsive to his

January 28, 2020 Freedom of Information Act request seeking certain documents related to the

Second Amendment. Compl. (ECF No. 1) ¶ 7.

       As reported in the parties’ February 16 and March 18, 2021 Joint Status Reports (ECF Nos.

13, 14), the Department completed its processing of those materials initially found to be responsive

and circulated those materials for consultation with other Executive Branch equity holders. The

consultation process is still ongoing. Once the consultation process is complete, which the

Department anticipates will occur prior to the next scheduled joint status report, the Department

will provide Plaintiff its response regarding any non-exempt, responsive records.

       Consistent with the Court’s August 11, 2020 Minute Order, the parties will file another

joint status report by May 19, 2021, providing the Court with a further update on the Department’s

processing of the Plaintiff’s FOIA request.
         Case 1:20-cv-01275-CKK Document 15 Filed 04/19/21 Page 2 of 2




Respectfully submitted,

 /s/ Stephen D. Stamboulieh           CHANNING D. PHILLIPS, D.C. Bar #415793
 Stephen D. Stamboulieh               Acting United States Attorney
 Stamboulieh Law, PLLC
 P.O. Box 428                         BRIAN P. HUDAK
 Olive Branch, MS 38654               Acting Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us
 DC District Court Bar# MS0009        By:    /s/ Michael A. Tilghman II
                                              MICHAEL A. TILGHMAN II
 Attorney for Plaintiff                       D.C. Bar # 988441
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office, Civil Division
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              (202) 252-7113
                                              Michael.Tilghman@usdoj.gov

                                      Attorneys for the United States of America
Dated: April 19, 2021




                                     -2-
